Mr. Justice Westcott
delivered the opinion of the court.
This was an action of replevin in the Circuit Court for Santa Rosa county, tried at Spring Term, A. D. 1879.
It appears from the record that notice of appeal was given on the 15th of May, A. D. 1879, the judgment having been rendered and entered on the 3d of April, 1879. The bond was executed on the 5th of June, 1879, and filed the same day. The time in which appeals "can- be' taken and perfected” from the Circuit Court to this court is thirty days after the "session of the court” • at which the judgment "was rendered or pronounced.” Under the statutes regulating the time at which the terms of the First Circuit are to be held, (Chap. 3117,) the term for Escambia county commences on the second Monday of April, which was the fourteenth 'day of the month, and the regular term for Santa Rosa county, which is the term immediately preceding the term for Escambia, could not have extended be-, yond or have included the first day of the term for Escam-bia. It is therefore clear that under the statute the bond here given could not have been given in thirty days after the session of the court at which the judgment was rendered.
The court could not dispense with the requirement of the statute.
We have frequently held that a bond is necessary to perfect an appeal in judgments at law. The bond here not having been filed in that time, the appeal was not perfected in accordance with law, and for that reason must be dismissed.
Motion granted.